Exhibit 10.3

 

AMENDMENT NUMBER 5 TO LOAN DOCUMENTS

 

THIS AMENDMENT NUMBER 5 TO LOAN DOCUMENTS (this “Fifth Amendment”), is entered
into as of August 14, 2009, by and among GVEC RESOURCE IV INC. (“Agent”), as
Agent and as a Lender, EMRISE CORPORATION, a Delaware corporation (“Parent”),
and Parent’s Subsidiaries that are signatories hereto (collectively with Parent,
“Borrowers”).

 

W I T N E S S E T H

 

WHEREAS, Borrowers, Agent and the Lenders named therein are parties to that
certain Credit Agreement, dated as of November 30, 2007, as amended by that
certain Amendment Number 1 to Loan Documents, dated August 20, 2008, that
certain Amendment Number 2 to Loan Documents, dated February 12, 2009, that
certain Forbearance Agreement and Amendment Number 3 to Loan Documents, dated
March 20, 2009 (as amended by that certain Amendment to Forbearance Agreement
and Amendment Number 3 to Loan Documents, dated April 9, 2009) and that certain
Amendment Number 4 to Loan Documents, dated April 14, 2009 (as further amended,
restated, supplemented, or modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the parties to the Credit Agreement desire to amend certain provisions
of the Credit Agreement as more fully set forth below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Loan Documents
as follows:

 


1.             DEFINITIONS.  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT,
AS AMENDED HEREBY.


 


2.             AMENDMENT TO CREDIT AGREEMENT.


 


(A)           SCHEDULE 1.1 OF THE CREDIT AGREEMENT IS AMENDED BY THE ADDITION OF
THE FOLLOWING DEFINITIONS:


 

“Fifth Amendment” means that certain Amendment Number 5 to Loan Documents, dated
as of August 14, 2009, by and among Borrowers, Agent and the Lenders party
thereto.

 

“Fifth Amendment Effective Date” means the date on which each of the conditions
precedent set forth in Section 3 of the Fifth Amendment has been satisfied.

 


(B)           SECTION 2.2(D) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(d)         Subject to subsection (c) above, the principal of Term Loan A shall
be repaid in installments as follows:

 

--------------------------------------------------------------------------------


 

(i)            on September 1, 2009, and on October 1, 2009, equal installments
of $20,000;

 

(ii)           on November 1, 2009, an installment of $25,000;

 

(iii)          on December 1, 2009, an installment of $65,000; and

 

(iv)          commencing on January 1, 2010, and continuing on the first day of
each of the 10 consecutive months thereafter, equal installments of $120,000.”

 


(C)           SECTION 2.2(E) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED AS
FOLLOWS:


 

“(e)         Subject to subsection (c) above, the principal of Term Loan B shall
be repaid in installments as follows:

 

(i)            on September 1, 2009, and on October 1, 2009, equal installments
of $55,000;

 

(ii)           on November 1, 2009, an installment of $75,000;

 

(iii)          on December 1, 2009, an installment of $85,000; and

 

(iv)          commencing on January 1, 2010, and continuing on the first day of
each of the 10 consecutive months thereafter, equal installments of
$166.666.67.”

 


(D)           SECTION 2.4(C)(I) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
ADDING THE FOLLOWING CLAUSE AT THE END OF THE FIRST SENTENCE OF SUCH
SECTION 2.4(C)(I): “; PROVIDED, HOWEVER, THAT IN CONNECTION WITH ANY SUCH SALES
OR DISPOSITIONS THAT OCCUR SUBSEQUENT TO FIFTH AMENDMENT EFFECTIVE DATE AND
PRIOR TO JANUARY 1, 2010, BORROWERS SHALL PREPAY THE OUTSTANDING OBLIGATIONS IN
AN AMOUNT EQUAL TO 75% OF THE NET CASH PROCEEDS RECEIVED IN CONNECTION WITH SUCH
SALES OR DISPOSITIONS.”


 


(E)           SECTION 5.22 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED AS FOLLOWS:


 

“5.22       Additional Capital.  On or prior to December 31, 2009, Borrowers
shall provide evidence to Agent that Borrowers shall have received a minimum of
Three Million Dollars ($3,000,000) in Net Cash Proceeds (after the payment of
all underwriting commissions, investment banking fees and other fees and
expenses associated therewith) from the

 

2

--------------------------------------------------------------------------------


 

sale of Borrowers’ Stock.  Notwithstanding anything to the contrary contained
herein, including but not limited to the provisions of Section 2.4(c) of this
Agreement, Borrower shall apply a portion of such Net Cash Proceeds to pay down
a portion of the Obligations, which payments shall be applied according to the
terms of this Agreement, based on the following schedule:

 

(a)           with respect to the first $3,000,000 of Net Cash Proceeds, fifty
percent (50%) of such Net Cash Proceeds shall be applied to the Obligations; and

 

(b)           with respect to the amount of Net Cash Proceeds in excess of the
first $3,000,000, thirty percent (30%) of such Net Cash Proceeds shall be
applied to the Obligations.”

 


(F)            SECTION 6.16(D) OF THE CREDIT AGREEMENT IS AMENDED AND RESTATED
AS FOLLOWS:


 

“(d)         Minimum Liquidity.  Fail to achieve a minimum Liquidity, measured
quarterly at the end of each calendar quarter, of not less than the amount set
forth in the following table for the applicable period set forth opposite
thereto:

 

 

Applicable Period

 

Minimum Amount

 

For Borrowers’ fiscal quarter
ending in March 2009

 

$

3,400,000

 

For Borrowers’ fiscal quarter
ending in June 2009

 

$

4,200,000

 

For Borrowers’ fiscal quarter
ending in September 2009

 

N/A

 

For Borrowers’ fiscal quarter
ending in December 2009

 

$

4,000,000

 

For Borrowers’ fiscal quarter
ending in March 2010

 

$

4,600,000

 

For Borrowers’ fiscal quarter
ending in June 2010

 

$

4,200,000

 

For Borrowers’ fiscal quarter
ending in September 2010

 

$

5,500,000

 

For Borrowers’ fiscal quarter
ending in December 2010

 

$

3,800,000

”

 

3

--------------------------------------------------------------------------------


 


3.             CONDITIONS PRECEDENT TO THIS FIFTH AMENDMENT.  THE SATISFACTION
OF EACH OF THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE
EFFECTIVENESS OF THIS FIFTH AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


 


(A)           THE REPRESENTATIONS AND WARRANTIES IN THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND
AS OF THE FIFTH AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE);


 


(B)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF OR AS OF THE FIFTH AMENDMENT EFFECTIVE DATE;


 


(C)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, AGENT, ANY LENDER OR ANY OF THEIR
AFFILIATES;


 


(D)           BORROWERS HAVE PAID TO AGENT, IN IMMEDIATELY AVAILABLE FUNDS, AN
AMOUNT EQUAL TO $100,000, WHICH AMOUNT REPRESENTS A FEE IN CONSIDERATION OF THE
LENDERS’ ACTIONS TAKEN IN CONNECTION WITH THIS FIFTH AMENDMENT; AND


 


(E)           NO MATERIAL ADVERSE CHANGE SHALL HAVE OCCURRED.


 


4.             CONSTRUCTION.  THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED IN THE STATE OF CALIFORNIA.


 


5.             ENTIRE AMENDMENT; EFFECT OF FIFTH AMENDMENT.  THIS FIFTH
AMENDMENT, AND THE TERMS AND PROVISIONS HEREOF, CONSTITUTES THE ENTIRE AGREEMENT
AMONG THE PARTIES PERTAINING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND
ALL PRIOR OR CONTEMPORANEOUS AMENDMENTS RELATING TO THE SUBJECT MATTER HEREOF. 
EXCEPT AS EXPRESSLY SET FORTH IN THIS FIFTH AMENDMENT, THE CREDIT AGREEMENT AND
OTHER LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT.  TO
THE EXTENT ANY TERMS OR PROVISIONS OF THIS FIFTH AMENDMENT CONFLICT WITH THOSE
OF THE CREDIT AGREEMENT OR OTHER LOAN DOCUMENTS, THE TERMS AND PROVISIONS OF
THIS FIFTH AMENDMENT SHALL CONTROL.  THIS FIFTH AMENDMENT IS A LOAN DOCUMENT.


 


6.             COUNTERPARTS; TELEFACSIMILE EXECUTION.  THIS FIFTH AMENDMENT MAY
BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT AND ANY OF THE PARTIES HERETO MAY EXECUTE
THIS FIFTH AMENDMENT BY SIGNING ANY SUCH COUNTERPART.  DELIVERY OF AN EXECUTED
COUNTERPART OF THIS FIFTH AMENDMENT BY TELEFACSIMILE SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS FIFTH
AMENDMENT.  ANY PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS FIFTH AMENDMENT
BY TELEFACSIMILE ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS
FIFTH AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART
SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS FIFTH
AMENDMENT.

 

4

--------------------------------------------------------------------------------


 


7.             MISCELLANEOUS.


 


(A)           UPON THE EFFECTIVENESS OF THIS FIFTH AMENDMENT, EACH REFERENCE IN
THE CREDIT AGREEMENT TO “THIS AGREEMENT,” “HEREUNDER,” “HEREIN,” “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER TO
THE CREDIT AGREEMENT AS AMENDED BY THIS FIFTH AMENDMENT.


 


(B)           UPON THE EFFECTIVENESS OF THIS FIFTH AMENDMENT, EACH REFERENCE IN
THE LOAN DOCUMENTS TO THE “CREDIT AGREEMENT,” “THEREUNDER,” “THEREIN,” “THEREOF”
OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT SHALL MEAN AND REFER
TO THE CREDIT AGREEMENT AS AMENDED BY THIS FIFTH AMENDMENT.


 

[signatures on next page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be executed
and delivered on the date first written above.

 

EMRISE CORPORATION

 

EMRISE ELECTRONICS CORPORATION

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CXR LARUS CORPORATION

 

RO ASSOCIATES INCORPORATED

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CUSTOM COMPONENTS, INC.

 

ADVANCED CONTROL COMPONENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carmine T. Oliva

 

By:

/s/ Carmine T. Oliva

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

GVEC RESOURCE IV INC.,
as Agent and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ signature illegible

 

 

Title:

Authorized Representative

 

6

--------------------------------------------------------------------------------